I concur in the overruling of the second, third, fourth, and fifth assignments of error, but I dissent from the overruling of the first assignment of error. I find merit in that assignment; I would reverse the defendant's conviction and remand this case for a new trial, which I assume would be on the charges of theft, forgery and uttering. Briefly, my reason is that the conviction of theft by deception was against the manifest weight of the evidence. After reviewing the entire record, weighing the evidence and all reasonable inferences therefrom, and considering the credibility of the two principal witnesses, I believe the trier of facts created a manifest miscarriage of justice in resolving the conflicts in the evidence in favor of the state.Tibbs v. Florida (1982), 457 U.S. 31. See State v. Robinson
(1955), 162 Ohio St. 486 [55 O.O. 388]; State v. Petro (1947),148 Ohio St. 473 [36 O.O. 152].
I recognize that the power of an appellate court to grant a new trial should be exercised only in the exceptional case, but I believe this is an exceptional case. It is our duty to determine whether the conviction is supported by the degree of proof required in criminal cases, Cooper v. State (1930), 121 Ohio St. 562, and I believe we must reverse a conviction when (as here) the evidence, in truth, weighs heavily against the conviction. I would grant Woods a new trial.
As I weigh the evidence, it fails to prove beyond a reasonable doubt the essential element of deception; it does not establish that Woods "obtain[ed] or exert[ed] control" over the $70,000 redemption proceeds "by deception," in violation of R.C.2913.02(A)(3), as charged in the second count of the indictment.1 Woods did not take those precautions that are customary (if not required) when an attorney administers or manages a client's financial affairs; he proceeded in a way that can only be termed inadvisable, to use the most *Page 40 
charitable word. His conduct defies common sense, particularly in light of the fact he was borrowing money from a client. However, we are not now addressing a violation of the Code of Professional Responsibility; we are considering the question of guilt of a criminal charge of theft.
I have doubts that Woods acted with deception, and I believe these doubts to be reasonable. I do not believe he deceived Mrs. Berning by false representations, by withholding information, or by any other conduct perpetuating a false impression. He may have acted foolishly, but I do not believe the evidence establishes beyond a reasonable doubt that he acted deceptively. He left a well-marked trail a yard wide. He did not at any time deny he had signed his client's name to the redemption check and used the money to buy his new house, either to the police, to his law partner or to the court. The funds were not "laundered." They were traced with ease, because the transfer of $70,000 on March 4, 1982, from Mrs. Berning's control (ownership) to his control was plainly set forth on the records of the financial institutions involved. The transfer was never hidden from ordinary view. Mrs. Berning's bank statements disclosed that until March 1982 she received interest each month from the $70,000 certificate of deposit, ranging from $799 to $975. These credits to her account ceased on March 4, 1982. Nine months later when she asked defendant and the bank for an accounting of what she then held, both responded in writing, disclosing that the $70,000 was no longer in her account. The bank's letter specifically noted its redemption on March 4, 1982. The absence of interest on the $70,000 was also obvious to a bank employee who balanced Mrs. Berning's checkbook and to the professional who prepared her 1982 tax return. The alleged "victim" did not move against Mr. Woods until February 1984, two years after the transaction.
Woods' explanation of the relationship between himself and Mrs. Berning, and how he was caught in these suggestive circumstances, has the ring of truth. He helped an elderly person upon the death of her spouse, the most stressful moment of life, and developed a close relationship that had attractions and rewards for both of these lonely persons. It became a sort of mother-son relationship, she seeing him as the "son I never had," and he equating her "loan" as similar to a loan his own mother gave him. He was made the sole beneficiary of Mrs. Berning's will. When she said that she wanted him to have her $85,000 to buy his new house, he viewed it as a "friendly" loan, or an advancement on his inheritance.2 He made two small payments ($250 and $200) in the first two months after receiving the *Page 41 
money, but she told him to desist. He did not think it necessary to do more than send her a handwritten "thank you," or to report this unsecured obligation on the loan application; he also failed to report the loan made by his own mother.
Woods consistently treated both the $15,000 transaction and the $70,000 transaction as two parts of a single loan. Mrs. Berning had no explanation for treating the $15,000 transaction as a loan and the other as a theft.
When Woods brought his intended second wife to the Berning residence in the summer of 1981 for a visit, Mrs. Berning reacted by calling him later, after he had returned to his own house, to say she preferred that he not bring a "third party" into her house. Mrs. Berning testified:
"He brought this lady friend all right.
"* * *
"I don't know what I said exactly, but I said, `What are you trying to do, play both things in the middle?' I absolutely told him that distinctly."
On January 13, 1984, during Woods' visit to her residence, she began to express her concern about the impending third anniversary of her husband's death and, for the first time, she wondered aloud how her deceased husband would think of her conduct since his death. She was not living up to his expectations, and he would never have approved of her making an interest-free loan. On January 30, 1984, Woods offered to repay the loan, but she responded, "I don't know, I just don't know what to do." At her request, he obtained more sherry for her but refrained from contacting her on February 1, 1984. The next day, he found her depressed and emotional when he telephoned. She demanded repayment of her loan. He immediately sent her $500 by borrowing from a bank and set in motion the process to secure the remaining funds to pay the entire sum of $85,000. He was arrested the next day. The full sum was repaid.3
Mrs. Berning's version has certain inconsistencies. We have already noted her different treatment of the two redemptions. She said that when she endorsed the $15,000 redemption check on February 25, 1982 she expected it to be handled in the usual way, meaning reinvestment, but when she was questioned further, she conceded that she intended the money to be a loan to Woods; as noted by the majority, the charge that this money was stolen was dismissed. Mrs. Berning also said Woods kept her in the dark and did not inform her of what he was doing or not doing on her behalf. The evidence is to the contrary: it discloses that there was nothing hidden from her, and in particular, that transfer of the $70,000 was obvious for two years before she abruptly accused defendant of deceiving her. Finally, her testimony suggests she has a very selective memory because what she remembers from that period of three years during which the relationship was obviously rewarding to her are those incidents that are now damaging to defendant. She suffered a total reversal of her feelings about Woods.
I have grave doubts about the existence of deception in the $70,000 transaction. I cannot say the evidence was insufficient as a matter of law, using the test of State v. Eley (1978), *Page 42 56 Ohio St.2d 169 [10 O.O.3d 340], syllabus. I would not reverse and discharge, because that would require the total elimination of Mrs. Berning's testimony as a matter of law; her testimony is probative and entitled to some weight. I would give it very little weight under the circumstances revealed by the record. I would reverse the conviction and remand the case for a new trial.
1 "Deception" is defined in R.C. 2913.01(A):
"`Deception' means knowingly deceiving another or causing another to be deceived by any false or misleading representation, by withholding information, by preventing another from acquiring information, or by any other conduct, act, or omission which creates, confirms, or perpetuates a false impression in another, including a false impression as to law, value, state of mind, or other objective or subjective fact."
It will be noted that both forgery and uttering, under R.C.2913.31, require proof of "purpose to defraud" or "knowing that he is facilitating a fraud," and that the definition of "defraud" in R.C. 2913.01(B) contains the element of "deception," as follows:
"`Defraud" means to knowingly obtain, by deception, some benefit for oneself or another, or to knowingly cause, by deception, some detriment to another." (Emphasis added.)
In other words, all three offenses of which defendant was found guilty require proof of "deception" beyond a reasonable doubt, because if there were no deception by Woods, the crimes of theft, forgery and uttering were not committed.
2 Woods produced a handwritten note by Mrs. Berning enclosing the "automatic renewal notice" for the $70,000 certificate of deposit maturing March 4, 1982, in which she wrote:
"Thursday P.M.
"Dear Tom:
"As you can see I have taken upon myself to forward the enclosed not knowing if this is the proper procedure that I should follow. However I concluded that this would be one way of getting my message across rather than to contact you at your office.
"Hope that all is going well with you — shall be looking forward to some word from you and that you are making the progress that you are striving toward each and every day.
"Sincerely,
"/s/ Dottie"
We note that both February 25, 1982 and March 4, 1982 were Thursdays. Mrs. Berning's "message," however, is enigmatic, because she does not say in so many words what it is. A reasonable inference is that she meant to say, "Use these proceeds to help buy your new residence."
3 The repayment of $85,000 to Mrs. Berning is not a determinative factor, because, as is true in every theft, the crime was completed when the accused obtained or exerted control over the money with the requisite mental state. The facts surrounding the repayment, however, may be factors to be considered in determining whether the accused obtained the money in the first instance by deception or with purpose to deprive the owner of it.